Order filed November 8, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00805-CV
                                  ____________

 SL GLOBAL INVESTMENTS, LLC (D/B/A SL GLOBAL ENERGY) AND
              MAXIMO HERNANDEZ, Appellants

                                        V.

              PARKER DRILLING OVERSEAS B.V., Appellee


                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-76903

                                    ORDER

      Appellants SL Global Investments, LLC (d/b/a SL Global Energy) and
Maximo Hernandez filed a motion for a temporary order to stay all trial court
proceedings during the pendency of this interlocutory appeal from the trial court’s
October 27, 2022 order denying a motion to compel arbitration.1 Tex. R. App. P.
29.3. After considering the motion, this court stays all proceedings in the underlying
trial court case pending further order of this court. The court requests that any
response from appellee to the motion be filed no later than 7 days from the date of
this order, which should include any potential opposition to the scope of the stay.

                                            PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.




       1
          The certificate of conference reflects that appellant conferred with appellee Parker
Drilling Overseas B.V. on this motion on November 4, 2022. The motion was filed in the afternoon
on November 7, 2022.

                                               2